DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banju (US 20090216077 A1, August 27, 2009).
Regarding claims 1-6, Banju teaches a manipulator system comprising: a manipulator (200, Fig. 2) comprising: an insertion part (e.g., 202, Fig. 1); a first bend joint (as depicted in Figs. 5, 6) configured to pivot distal end part of the insertion part about an axis perpendicular to the longitudinal axis (L, Fig. 6) of the insertion part; a rotation joint (as depicted in Figs. 5, 6) configured to rotate the distal end part about the longitudinal axis (L, Fig. 6): and an operation input part (e.g., comprising 55, 204, Fig. 1) configured to input an operation instruction, wherein the operation input part comprises: a bending-operation input part (e.g., 55, 204, Fig. 1) configured to input an operation instruction to the bend joint; a rotation-operation input part (e.g., 55, 204, Fig. 1) configured to input an operation instruction to the rotation joint; and a control unit (e.g., 52, Fig. 1) comprising a hardware, the control unit is configured to control and move the rotation-operation input part or the rotation joint so that a relative angle between the operation instruction and a rotation angle of the rotation joint is 0.degree. or .+-.180.degree. (as recited in claim 1); wherein the manipulator (200, Fig. 1) further comprises a second bend joint (as depicted in Figs. 5, 6) configured to rotate the distal end part about axes perpendicular to each other, and the bending-operation input part (e.g., 55, 204, Fig. 1) configured to input the operation instruction to the first bend joint and the second bend joint (as recited in claim 2); wherein the control unit (e.g., 52, Fig. 1) is configured to move the rotation-operation input part or the rotation joint such that the relative angle between the operation instruction input to the rotation-operation input part and the rotation angle of the rotation joint is 0.degree., .+-.90.degree., or .+-.180.degree. (as recited in claim 3); wherein the operation instruction input by the bending-operation input part is speed instructions (e.g., [0124], [0128]-[0131]) to the first bend joint and the second bend joint (as recited in claim 4); wherein the bending-operation input comprises an urging member configured to urge a handle part (joystick 205, Fig. 1; [0113]) in a direction in which the handle returns to an origin position (as recited in claim 5); wherein the bending-operation input part comprises an origin notification part (construed as origin point for joystick 205, Fig. 1) configured to allow the operator to recognize an origin of a handle (as recited in claim 6).  See, e.g. [0074] (“The bending portion 211 has an articulated bending mechanism and bends in a desired one of upward, downward, left, and right directions.”); [0075]-[0083] (describing various combination of joints and pivots along various axes).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792